DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how: 1) the lid moves downward and away from the opening (claims 1): 2) the base is configured to move vertically (claims 7, 18); 3) the base is flush in the deployed position (claim 8); 4) the movable panel is driven (claim 10) limits the claim relative to the other elements included.  
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 6, 9,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moutoussamy.  The reference to Moutoussamy (at least figs 1-5) teaches structure as claimed including a countertop storage assembly comprising: a countertop having a countertop area outer surface that is exposed, a countertop area inner surface that is disposed opposite the countertop area outer surface, and an opening formed therethrough; and a retractable storage assembly comprising: a lid that is disposed in the opening when in a closed position and that is operatively coupled to the countertop to move between the closed position and an open, retracted position, wherein during movement from the closed position to the open, retracted position, the lid moves downward and away from the opening to below the countertop off-set from the opening; and a storage area including a base that is in a retracted position situated below the countertop and the lid when the lid is in the closed position, and wherein the base is configured to move from the retracted position to a deployed position where the base is disposed in the opening when the lid is in the open, retracted position,  the lid moves partially rotationally and translationally from the closed position downward and in an outboard direction away from the opening to the open, retracted position, the lid is in a substantially horizontal orientation when in the closed position, the lid has a lid outer surface that is substantially flush with  .

	
	
    PNG
    media_image1.png
    378
    713
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moutoussamy.  The reference to Moutoussamy teaches structure substantially as claimed as discussed above.  To provide such structure within known structures, such as in a galley, the provision of a bar/rack would have been obvious and well within the level of ordinary skill in the art and a reasonably predictable result.  Further it is noted that the structure of Moutoussamy can be used as a rack/bar as claimed as a structure is entitled to all of it’s uses and there is nothing to prevent such from functioning as claimed.
Allowable Subject Matter
Claims 7, 8, 10, 11, 12, 13, 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The references cited teach structure similar to applicant’s including countertop storage structure having lid, storage structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 





/JOSE V CHEN/Primary Examiner, Art Unit 3637